Judgment, Supreme Court, New York County (Benjamin Altman, J.), rendered January 12, 1983, which convicted defendant, after a jury verdict, of the crime of robbery in the third degree (Penal Law § 160.05), and imposed a sentence of five years’ probation, is unanimously modified, as a matter of discretion, in the interest of justice, only to the extent of adjudicating the defendant a youthful offender, and otherwise affirmed.
From our examination of the probation report, we find that this defendant lias had no prior conflicts with the law, has a good employment record, and has passed the test for the United States Marine Corps and desires to enter that branch of the Armed Forces. We note that the sentencing court recognized the defendant’s potential for rehabilitation by granting him a certificate of relief from disabilities (Correction Law § 701). Based upon these factors, we conclude that the defendant possesses the ability to become a productive and law-abiding member of society and, therefore, we adjudicate him a youthful offender. Concur — Kupferman, J. P., Ross, Carro and Bloom, JJ.